Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Non-Final Office Action on the merits.  Claims 1-18 are currently pending and are addressed below. Claims 8 and 16 are withdrawn

Response to Amendment
The amendment filed 05/16/2022 has been entered. Claims 1-18 are currently pending. The newly filed claim amendments necessitated new grounds of rejection under 35 USC 112.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.
However, the Examiner notes that Applicant argues limitations that are not recited in the claims while suggesting that the Examiner is failing to understand the invention. Respectfully, Applicant is reminded that the Examiner is required to give the claims the broadest reasonable interpretation in light of the specification, while not reading limitations into the claims from the specification. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the sounds are “emotionally-enhanced sounds of motors or physical robot parts moving”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the newly added limitation: “which conditional state matches a sentiment of at least one speaker and any related conversation or a mood of an environment around the robot” is indistinct since it is unclear what specific combination of features is required for the claim. In other words, the claim recites three elements, A- “sentiment”, B- “related conversation”, and C- “mood”. The claim recites these elements as A and B or C. It is unclear if the claim requires either A and (B or C) or (A and B) or C.
Claims 9, 17, and 18 are similarly indistinct. 
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 7,065490) in view of Yoshida (US 2002/0087498) and Lee et al. (US 2018/0178372).

Regarding claim 1: 
 Asano teaches a robot comprising: 
one or more physically moveable components (Fig. 1, various joints, actuators); 
one or more speakers (see at least speaker 18);
one or more processors (controller 10, column 3, lines 30-35); and 
one or more storage devices storing instructions that are operable, when executed by the one or more processors (see at least column 3, lines 30-35), to cause the robot to perform operations comprising:
 determining that a first physically moveable component of the one or more physically moveable components is to be actuated (see at least column 3, lines 42-50); 
obtaining a conditional state of the robot (emotion/instinct module 51, see at least column 5, lines 12-15); 
obtaining an audio object that generates an audio enhancement for the first physically moveable component being actuated, the audio enhancement having one or more characteristics that match the obtained conditional state (see at least column 17 line 24- column 18 line 60); 
initiating actuation of the first physically moveable component (see at least column 18 lines 45-60); and 
providing the audio object as input to the one or more speakers to output the audio enhancement for the first physically moveable component at least partially concurrently with actuating the first physically moveable component (see at least column 18 lines 45-60).
	
	Asano does not explicitly teach a non text-to-speech audio.
	Yoshida teaches an analogous robotic pet as in Asano, wherein a non text-to-speech audio object is generated as an audio enhancement for a physical movement based on a conditional state of the robot (barking, growling, cry, etc. based on emotional state, see at least [0023])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic pet dog including emotional expression as taught by Asano with the technique of expressing emotion in a robotic pet dog via non-verbal, “dog” sounds such as barks and growls as taught by Yoshida in order to provide an authentic, pet-like interaction between the user and robotic pet, quickly and intuitively communicating internal state information to a user via familiar sounds and actions.
Asano further teaches adjusting output sounds based on a synthesized emotion of the robot, wherein the synthesized emotion is based, at least in part on pitch and phonemics information of a user’s input speech (see at least column 1, lines 42-60) and wherein the emotion is based on sensor data of external states and actions performed or instructions given by the user (column 3, line 62- column 4, line 17). The Examiner notes that broadly interpreted, this alone may meet the broadest reasonable interpretation of the newly amended claim language with respect to “a mood of an environment around the robot”.
Alternately or in addition, Lee teaches a system and method of operating a robotic companion, wherein the robot analyzes a user’s speech and facial expressions to determine an emotion, and wherein a sound output by the robot is meant to reflect the determined emotional state (see at least ¶0046-0050, ¶0069-0070).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic companion comprising sound output modified by internal emotional state, including incorporating at least a user’s speech as taught by Asano with the technique of analyzing voice patterns and facial expressions to determine an emotion and environmental mood and matching the internal emotion to the detected emotion as taught by Lee in order to allow for more natural interaction with the robot so that the robot exhibits an appropriate, recognizable emotional state.


Regarding claim 2:
Asano further teaches wherein the conditional state comprises an emotion state of the robot (see at least column 18 lines 45-60).

Regarding claim 3:
Asano further teaches wherein the emotion state of the robot includes a happy state, a sad state, an excited state, a sneaky state, an angry state, or a tired state (see at least column 4, line 60-67).  

Regarding claims 4-5:
Asano further teaches wherein the audio object has one or more associated parameters, and wherein outputting the audio enhancement comprises modifying a sound generated by the audio object according to the one or more associated parameters, wherein the one or more associated audio parameters include a volume, a pitch, a duration, a frequency, or a sound effect (see at least column 17, lines 4-15).

Regarding claim 6:
The Examiner notes that the limitations of claim 6 further modify an optional limitation of claim 5 from which it depends and are therefore not required by the claim combination.  

Regarding claim 7:
Asano further teaches wherein a conditional parameter of the conditional state is a current speed of the robot, and further comprising: determining the current speed of the robot; and modifying the audio enhancement generated by the audio object according to the current speed of the robot (see at least column 17, line 65- column 18, line 6).  

Regarding claim 8:
Asano further teaches wherein the operations further comprise: obtaining a second audio object for generating text-to-speech audio output having one or more characteristics that match the obtained conditional state; and providing the second audio output as input to the one or more speakers to output text-to- speech audio having the one or more characteristics that match the obtained conditional state (responding to stimuli with speech, see at least column 16, lines 40-50).  

	Regarding claims 9-18, Asano teaches a method, computer readable medium, and robot as in claims 1-8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Rink/Primary Examiner, Art Unit 3664